             Case 2:20-cv-00067-BMM Document 72 Filed 05/18/21 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MONTANA
                                   BUTTE DIVISION


      TERRIE HOLSCHER,
                                                               No. 2:20-cv-67-BMM
                                Plaintiff,

            vs.                                                        ORDER

      MATTHEW J. DEURMEIER, FBI
      AGENT, IN HIS INDIVIDUAL
      CAPACITY JOINTLY AND
      SEVERALLY, et al.,

                                Defendants.




           Plaintiff Terrie Holscher filed several motions in the above-captioned

     matter. (Docs. 49, 56, 57, and 58). Federal Defendants filed a combined response

     to those motions. (Doc. 61). With those motions fully briefed, the Court will now

     rule on those motions.

I.      Motions Regarding Communications

           Holscher filed two motions seeking a Court order to serve all documents by

     mail rather than e-mail. (Docs. 49 & 56). Federal Defendants represent and

     provided documentation that they have served Holscher by USPS Certified Mail

     other than those documents apparently “refused.” (Docs. 51 at 3, 42 at 5, 61 at 2).

     Federal Defendants further represent that they will only serve Holscher by mail
           Case 2:20-cv-00067-BMM Document 72 Filed 05/18/21 Page 2 of 3



   rather than e-mail. (Doc. 61 at 3). The Court will therefore deny Holscher’s two

   motions as moot. Holcher may file a renewed motion should Federal Defendants

   begin sending e-mails again.

 II.   Motion Regarding Jury Trial

         Holscher moved the court to “correct the telephonic conference” to reflect

   that Plaintiff did not request a trial by jury. (Doc. 57 at 1). Federal Defendants do

   not oppose this clarification. (Doc. 61 at 3). The Court will grant Holscher’s

   motion to correct. The trial date provided in the Court’s Scheduling Order will be a

   bench trial. (Doc. 47).

III.   Motion for Order to Show Cause

         Holscher finally moved the Court to order Federal Defendants to show cause

   why they should not be sanctioned for failing to confer with Holscher as to

   proposed stipulated facts for the joint discovery plan. (Doc. 58). Federal

   Defendants represent that they attempted to coordinate a call with Holscher but

   were unable to establish contact. (Doc. 61 at 4). Federal Defendants further

   provided documentation of an exchange by e-mail in which the parties could not

   agree to proposed stipulations. (Docs. 61 at 4, 61-3, 61-4). The e-mail is dated

   before the April 2, 2021 deadline set by the Court. (Doc. 29). The Court will deny

   Holscher’s motion.




                                                 2
 Case 2:20-cv-00067-BMM Document 72 Filed 05/18/21 Page 3 of 3



                               ORDER

IT IS HEREBY ORDERED that:

    Holscher’s motions regarding communications (Docs. 49 & 56) are

      DENIED as moot;

    Holscher’s motion to correct the telephonic conference (Doc. 57) is

      GRANTED and the trial date provided in the Court’s Scheduling

      Order (Doc. 47) shall be a bench trial;

    Holscher’s motion for an order to show cause (Doc. 58) is DENIED.

Dated the 18th day of May, 2021.




                                      3
